The deceased workman, while in the regular course of his employment, sustained an accidental injury, March 22, 1926. An award was thereafter made for eighty-five per cent loss and loss of use of left foot. After the wounds healed deceased returned to work. Later he was obliged to have foot treated. He died October 21, 1931. Dependents assert that death resulted from the accident. The medical testimony is conflicting. The evidence sustains the finding of the Industrial Board. Decision unanimously affirmed. Present •— Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.